—Writ of habeas corpus in the nature of an application to fix bail upon Queens County Indictment No. 2000/7957.
Adjudged that the writ is dismissed, without costs or disbursements.
*370The determination of the Supreme Court, Queens County, was not an improvident exercise of discretion, and did not violate “constitutional or statutory standards” (People ex rel. Klein v Krueger, 25 NY2d 497, 499; see, People ex rel. Rosenthal v Wolfson, 48 NY2d 230). Goldstein, J. P., Florio, Feuerstein and Schmidt, JJ., concur.